DETAILED ACTION
Status of the Claims
Claims 1-8, 13, 18-20, and 22 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 01/12/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In the present case, claim 3, which depends from claim 1, recites that “at least one of the target sequences opposing the end linked with the linker is further linked with an additional sequence”.  This is reasonably interpreted as requiring that at least one of the target sequences “is further linked with an additional sequence”, however, claim 1 requires that the polynucleotide comprises a linker and only two target sequences” (emphasis added).  Therefore, the presence of “an additional sequence” is contrary to the recited limitation in claim 1 and thus fails to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 3 and is therefore similarly rejected.  
Claim 20, which depends from claim 18, recites that “wherein one end of at least one of the target sequences opposing the end linked with the linker is further linked with an additional sequence”.  This is reasonably interpreted as requiring that at least one of the target sequences “is further linked with an additional sequence”, however, claim 18 requires that the polynucleotide of the library comprises a linker and only two target sequences” (emphasis added).  Therefore, the presence of “an additional sequence” is contrary to the recited limitation in claim 18 and thus fails to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Hogan et al.
Claims 1-8, 18-20, and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hogan et al. (U.S. 5,176,996, issued 01/05/1993).  
Regarding claims 1, 6, and 8, Hogan teaches a polynucleotide for sequencing, the polynucleotide (e.g. as per Example 6):

    PNG
    media_image1.png
    44
    459
    media_image1.png
    Greyscale

 comprising/consisting of a linker (e.g. as per Example 6):

    PNG
    media_image2.png
    44
    459
    media_image2.png
    Greyscale

and only two target sequences (e.g. as per Example 6):

    PNG
    media_image3.png
    44
    459
    media_image3.png
    Greyscale

wherein two ends of the linker are respectively linked to the target sequences (e.g. as above) and the two target sequences are direct repeat sequences (e.g. the target sequences being four tandem A-T base pairs), a base composition of each of the target sequences is different from a base composition of the linker (e.g. a base composition of the target sequences is four tandem A-T base pairs, and a base composition of the linker can be, for example, the central TAT / ATA duplex, thus a base composition of each of the target sequences is different from a base composition of the linker).
Regarding the recitation of “for sequencing” of the preamble of claims 1 and 8, it is noted that this is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  In the instant case, the nucleotide sequence(s) taught by Hogan can reasonably be sequenced, since they are relatively short sequences consisting only of naturally occurring nucleotides.  	
Regarding the limitation in claims 1 and 8 stating “and one of the two target sequences is generated from the other target sequence or a complimentary sequence of the other target sequence by in vitro molecular biology methods”, it is noted that the present claims are product claims, and more specifically, they are product-by-process claims.  As per MPEP 2113: “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case, one or both target sequences taught by Hogan can (or could have) reasonably be prepared by in vitro molecular biology methods, and therefore the disclosure of Hogan reads on the present limitation.
Regarding claim 2, Hogan teaches the above, wherein a reverse complementary region exists in the linker (e.g. the linker section is double-stranded and therefore reads on the requirement for a reverse complementary sequence).
Regarding claim 3, Hogan teaches the above, wherein one end of at least one of the target sequences opposing the end linked with the linker is further linked with an additional sequence (e.g. the target sequence on the left side of the polynucleotide in Example 6 has one more A-T base pair than the target sequence on the right), and at least part of the region of the additional sequence is the same as part of a region of the linker (e.g. there is at least one A-T base pair in the linker, as above).
Regarding claims 4-5 and 7, Hogan teaches the above, wherein the length of the target sequence is less than the sequencing read length of a DNA sequencing machine (e.g. the sequence of Hogan is about 33 pairs, which is shorter than the sequencing length of a DNA sequencer, which ranges from a few hundred for 2nd generation sequencing to thousands for nanopore sequencing).
Regarding claim 18, Hogan teaches a sequencing library for gene sequencing (e.g. as per Example 6), comprising a polynucleotide: 

    PNG
    media_image1.png
    44
    459
    media_image1.png
    Greyscale

 comprising a linker (e.g. as per Example 6):

    PNG
    media_image2.png
    44
    459
    media_image2.png
    Greyscale

and only two target sequences (e.g. as per Example 6):

    PNG
    media_image3.png
    44
    459
    media_image3.png
    Greyscale

two ends of the linker are respectively linked to the target sequences and the two target sequences are direct repeat sequences (e.g. the target sequences being four tandem A-T base pairs) and a base composition of each of the target sequences is different from a base composition of the linker (e.g. a base composition of the target sequences is four tandem A-T base pairs, and a base composition of the linker can be, for example, the central TAT / ATA duplex).
Regarding the recitation of “for sequencing” of the preamble of claim 18, it is noted that this is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  In the instant case, the nucleotide sequence(s) taught by Hogan can reasonably be sequenced, since they are relatively short sequences consisting only of naturally occurring nucleotides.  	
Regarding the limitation in claim 18 stating “and one of the two target sequences is generated from the other target sequence or a complimentary sequence of the other target sequence by in vitro molecular biology methods”, it is noted that this is a product by process claim, and as per MPEP 2113: “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case, one or both target sequences can reasonably be prepared by in vitro molecular biology methods, and therefore it reads on the limitation.
Regarding claim 19, Hogan teaches the above, wherein a reverse complementary region exists in the linker (e.g. the linker section is double-stranded and therefore reads on the requirement for a reverse complementary sequence).
Regarding claim 20, Hogan teaches the above, wherein one end of at least one of the target sequences opposing the end linked with the linker is further linked with an additional sequence (e.g. the target sequence on the left side of the polynucleotide in Example 6 has one more A-T base pair than the target sequence on the right), and at least part of the region of the additional sequence is the same as part of a region of the linker (e.g. there is at least one A-T base pair in the linker, as above).
Regarding claim 22, Hogan teaches the above, wherein the gene sequencing is genomic DNA sequencing (e.g. the sequence of Example 6 is from the Alzheimer’s APP770 protein).
Conclusion
Claim 13 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639